

115 HR 5006 IH: Child Tax Credit for Pregnant Moms Act of 2018
U.S. House of Representatives
2018-02-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5006IN THE HOUSE OF REPRESENTATIVESFebruary 13, 2018Mr. Meadows (for himself, Mrs. McMorris Rodgers, Mr. Lamborn, Mr. Messer, Mr. Weber of Texas, Mr. Brat, Mr. Rothfus, Mr. Banks of Indiana, Mr. Pearce, Mr. Farenthold, Mr. Marshall, and Mr. Biggs) introduced the following bill; which was referred to the Committee on Ways and MeansA BILLTo amend the Internal Revenue Code of 1986 to provide a child tax credit for pregnant moms.
	
 1.Short titleThis Act may be cited as the Child Tax Credit for Pregnant Moms Act of 2018. 2.Child tax credit allowed with respect to unborn children (a)In generalSubsection (c) of section 24 of the Internal Revenue Code of 1986 is amended by adding at the end the following new paragraph:
				
					(3)Credit allowed with respect to unborn children
 (A)In generalThe term qualifying child includes an unborn child for any taxable year if such child is born and issued a social security number before the due date for the return of tax (without regard to extensions) for the taxable year. For purposes of the preceding sentence, the term social security number means a social security number issued to an individual by the Social Security Administration, but only if the social security number is issued to a citizen of the United States or is issued pursuant to subclause (I) (or that portion of subclause (III) that relates to subclause (I)) of section 205(c)(2)(B)(i) of the Social Security Act.
 (B)Double credit in case of children unable to claim creditIn the case of any child who is not taken into account under subparagraph (A) for the taxable year immediately preceding the taxable year in which the child is born, the amount of the credit determined under this section with respect to such child for the taxable year of the child's birth shall be increased by 100 percent.
 (C)Unborn childFor purposes of this paragraph— (i)Unborn childThe term unborn child means a child in utero.
 (ii)Child in uteroThe term child in utero means a member of the species homo sapiens, at any stage of development, who is carried in the womb..
 (b)Effective dateThe amendment made by this section shall apply to taxable years beginning after December 31, 2017. 